Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a method and apparatus for debonding a structure from a main surface region of a carrier where the controller is configured to wirelessly control the movement of the second holder and configured to wirelessly control the movement of the deflecting-element.
Miyamoto et al (US 2006/0219359) discloses a device for debonding a structure from a main surface region of a carrier comprising a tape for laminating to the structure, a first holder and a second holder for spanning the tape and to keep a tension of the tape, and a deflecting-element. Miyamoto does not teach or suggest a method and apparatus for debonding a structure from a main surface region of a carrier where the controller is configured to wirelessly control the movement of the second holder and configured to wirelessly control the movement of the deflecting-element.
Speakman (US 2011/0207328) discloses a method and apparatus for manufacturing microstructures discloses a rotatable roll as a deflecting-element in order to control the tension and force peel of angle. Speakman does not teach or suggest a method and apparatus for debonding a structure from a main surface region of a carrier where the controller is configured 
Kitagawa et al (US Patent 6,136,142) discloses a film applying apparatus that comprises a controller configured to control the movement of the second holder and the deflecting element. Kitagawa does not teach or suggest a method and apparatus for debonding a structure from a main surface region of a carrier where the controller is configured to wirelessly control the movement of the second holder and configured to wirelessly control the movement of the deflecting-element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                           
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746